 

EXHIBIT 10.2

 

SUMMIT MIDSTREAM PARTNERS, LP

2012 LONG-TERM INCENTIVE PLAN

2020 LTIP GRANT AWARD AGREEMENT

 

Pursuant to this 2020 LTIP Grant Award Agreement, dated as of March 23, 2020
(this “Agreement”) and the Summit Midstream Partners, LP 2012 Long-Term
Incentive Plan, as amended and restated (the “Plan”), Summit Midstream GP, LLC
(the “Company”), as the general partner of Summit Midstream Partners, LP (the
“Partnership”), hereby grants to [_______________] (the “Participant”) the
following Other Unit-Based Award within the meaning of the Plan (the “Award”)
consisting, in part, of Phantom Units (the “Phantom Units”), and, in part, of a
dollar-denominated cash amount (the “Retention Component”).  In the event of any
conflict between the terms of this Agreement and the Plan (the terms and
conditions of which are hereby incorporated into this Agreement by reference),
the terms of the Plan shall control.  Except as otherwise expressly provided
herein, all capitalized terms used in this Agreement, but not defined, shall
have the meanings provided in the Plan.

 

The effectiveness of the Award requires your acceptance by executing and
returning the signature page hereto within five days of the Grant Date and the
Award may be revoked if not so accepted.

 

GRANT NOTICE

 

Subject to the terms and conditions of this Agreement, the principal features of
the Award are as follows:  

Number of Phantom Units: [___________] Phantom Units, each of which is hereby
granted in tandem with a corresponding DER, as further detailed in Section 3
below.  

Dollar-Denominated Retention Component Amount:  $[___________]

Grant Date: March 23, 2020

Reference Date:  March 15, 2020

Vesting of the Award:

 

 

•

One-third of the Phantom Units (rounded down to the nearest whole number of
units, except in the case of the final vesting date) shall vest on each of the
first, second and third anniversaries of the Reference Date described above,
subject to the Participant’s continued Service as an Employee through the
applicable vesting date.  

 

•

One-third of the Retention Component (rounded down to the nearest whole cent
(1¢), except in the case of the final vesting date) shall vest on each of the
first, second and third anniversaries of the Reference Date described above,
subject to

 

--------------------------------------------------------------------------------

 

 

the Participant’s continued Service as an Employee through the applicable
vesting date.  

 

•

In addition, the Phantom Units and the Retention Component shall be subject to
accelerated vesting as set forth in Section 4 below.

Termination of the Award:  Except as otherwise described in the Plan or this
Agreement, in the event of a termination of the Participant’s Service for any
reason, all Phantom Units and any portions of the Retention Component that have
not vested prior to or in connection with such termination of Service shall
thereupon automatically be forfeited by the Participant without further action
and without payment of consideration therefor.  

Payment of the Award:  

 

•

Vested Phantom Units shall be paid to the Participant in the form of Units
and/or cash as set forth in Section 5 below.

 

•

Vested Retention Component amounts shall be paid to the Participant in the form
of cash as set forth in Section 5 below.

 




2

 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS OF THE 2020 LTIP GRANT

 

1.Grant.  The Company hereby grants to the Participant, as of the Grant Date,
that certain Award described in the Grant Notice and consisting of a grant of
the Phantom Units and a grant of the Retention Component, subject to all of the
terms and conditions contained in this Agreement, the Grant Notice, the Plan and
the Time of Settlement Election Form (the “Election Form”) (if any).  Prior to
actual payment in respect of any vested Phantom Unit or vested Retention
Component amount, such Phantom Unit and Retention Component amount will
represent an unsecured obligation of the Partnership, payable (if at all) only
from the general assets of the Partnership.

2.2020 LTIP Grant – In General.

(a)Phantom Units.  Subject to Section 4 below, each Phantom Unit that vests
shall represent the right to receive payment, in accordance with Section 5
below, in the form of one (1) Unit.  Unless and until a Phantom Unit vests, the
Participant will have no right to payment in respect of such Phantom Unit.  

(b)Retention Component.  Subject to Section 4 below, the portion of the
Retention Component that vests shall represent the right to receive payment, in
accordance with Section 5 below, in the form of cash.  Unless and until the
applicable Retention Component amount vests, the Participant will have no right
to payment of such amount in respect of such vested portion of the Retention
Component.  

3.Grant of Tandem DER. Each Phantom Unit granted hereunder is hereby granted in
tandem with a corresponding DER, which DER shall remain outstanding from the
Grant Date until the earlier of the payment or forfeiture of the Phantom Unit to
which it corresponds.  Each vested DER shall entitle the Participant to receive
payments, subject to and in accordance with this Agreement, in an amount equal
to any distributions made by the Partnership in respect of the Unit underlying
the Phantom Unit to which such DER relates. Such payments shall be made in cash
to the extent the corresponding distribution was made in cash and shall be made
in accordance with Section 5 below. The Company shall establish, with respect to
each Phantom Unit, a separate DER bookkeeping account for such Phantom Unit (a
“DER Account”), which shall be credited (without interest) on the applicable
distribution dates with an amount equal to any distributions made by the
Partnership during the period that such Phantom Unit remains outstanding with
respect to the Unit underlying the Phantom Unit to which such DER relates. Upon
the vesting of a Phantom Unit, the DER (and the DER Account) with respect to
such vested Phantom Unit shall also become vested. Similarly, upon the
forfeiture of a Phantom Unit, the DER (and the DER Account) with respect to such
forfeited Phantom Unit shall also be forfeited.  DERs shall not entitle the
Participant to any payments relating to distributions occurring after the
earlier to occur of the applicable Phantom Unit payment date or the forfeiture
of the Phantom Unit underlying such DER.  The DERs and any amounts that may
become distributable in respect thereof shall be treated separately from the
Phantom Units and the rights arising in connection therewith for purposes of
Section 409A of the Code (including for purposes of the designation of the time
and form of payments required by Section 409A of the Code).

3

 

--------------------------------------------------------------------------------

 

4.Vesting and Termination.  

(a)

Vesting.  Subject to Section 4(c) below, the Phantom Units and Retention
Component shall vest in such amounts and at such times as are set forth in the
Grant Notice above.

(b)

Accelerated Vesting.  Subject to Section 4(c) below, the unvested portions of
the Phantom Units and Retention Component shall vest in full upon the occurrence
of any of the following events: (i) a termination of the Participant’s Service
by the Company or the Partnership other than for Cause, (ii) a termination of
the Participant’s Service by the Participant for Good Reason (as that term shall
be defined in a written agreement (if any) between the Company and the
Participant),  (iii) a termination of the Participant’s Service by reason of the
Participant’s death or Disability, or (iv) a Change in Control.

(c)

Forfeiture.  Notwithstanding the foregoing, in the event of a termination of the
Participant’s Service for any reason, all Phantom Units and Retention Component
amounts that have not vested prior to or in connection with such termination of
Service shall thereupon automatically be forfeited by the Participant without
further action and without payment of consideration therefor.  No portion of the
Phantom Units or Retention Component which has not become vested at the date of
the Participant’s termination of Service shall thereafter become vested.  

(d)

Payment.  Vested Phantom Units and vested Retention Component amounts shall be
subject to the payment provisions set forth in Section 5 below.

5.Payment of Phantom Units, DERs and Retention Components.  

(a)

Phantom Units.  Unpaid, vested Phantom Units shall be paid to the Participant
(or in the event of the Participant’s death, to the Participant’s estate) in the
form of Units or in the Company’s sole discretion cash, or a combination of
both, in an amount equal to the Fair Market Value of a Unit, in a lump-sum as
soon as reasonably practical, but not later than forty-five (45) days, following
the date on which such Phantom Units vest or, if applicable, at the time elected
pursuant to the Election Form.  

(b)

DERs.  Unpaid, vested DERs shall be paid to the Participant (or in the event of
the Participant’s death, to the Participant’s estate) as soon as reasonably
practical, but not later than forty-five (45) days, following the date on which
a Phantom Unit and related DER vests, in the form of a cash payment equal to the
amount then credited to the DER Account maintained with respect to such Phantom
Unit or, if applicable, at the time elected pursuant to the Election Form.  

(c)

Retention Components.  Unpaid, vested Retention Component amounts shall be paid
to the Participant (or in the event of the Participant’s death, to the
Participant’s estate) as soon as reasonably practical, but not later than
forty-five (45) days, following the date on which the applicable Retention
Component amount vests, in the form of a cash payment or, if applicable, at the
time elected pursuant to the Election Form.  

(c)

Potential Six-Month Delay.  Notwithstanding anything to the contrary in

4

 

--------------------------------------------------------------------------------

 

this Agreement, no amounts payable under this Agreement shall be paid to the
Participant prior to the expiration of the six (6)-month period following his or
her “separation from service” (within the meaning of Treasury Regulation Section
1.409A-1(h)) (a “Separation from Service”) to the extent that the Company
determines that paying such amounts prior to the expiration of such six
(6)-month period would result in a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code.  If the payment of any such amounts is delayed as
a result of the previous sentence, then on the first business day following the
end of the applicable six (6)-month period (or such earlier date upon which such
amounts can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of the Participant’s death), such
amounts shall be paid to the Participant.

6.Tax Withholding.  

(a)

In General.  The Company and/or its Affiliates shall have the authority and the
right to deduct or withhold, or to require the Participant to remit to the
Company and/or its Affiliates, an amount sufficient to satisfy all applicable
federal, state and local taxes (including the Participant’s employment tax
obligations) that become due under applicable law with respect to any taxable
event arising in connection with the Award.  

(b)

Phantom Unit Matters.  The Company and/or its Affiliates shall have the
authority and right to satisfy such withholding amounts from proceeds of the
sale of Units acquired upon vesting of the Phantom Units either through a
voluntary sale or through a mandatory sale arranged by the Company (on the
Participant’s behalf pursuant to this authorization).  In satisfaction of the
foregoing requirement, unless otherwise determined by the Committee (which
determination may not be delegated), the Company and/or its Affiliates shall
withhold Units otherwise issuable in respect of such Phantom Units having a Fair
Market Value equal to the sums required to be withheld.  In the event that Units
that would otherwise be issued in payment of the Phantom Units are used to
satisfy such withholding obligations, the number of Units which shall be so
withheld shall, unless otherwise approved by the Committee, not exceed the
number of Units that would result in an accounting charge with respect to such
Units used to pay such taxes.

7.Rights as Unit Holder.  Neither the Participant nor any person claiming under
or through the Participant shall, with respect to any Phantom Units subject to
the Award, have any of the rights or privileges of a holder of Units in respect
of any Units that may become deliverable hereunder unless and until certificates
representing such Units shall have been issued or recorded in book entry form on
the records of the Partnership or its transfer agents or registrars, and
delivered in certificate or book entry form to the Participant or any person
claiming under or through the Participant.

8.Non-Transferability.  Neither the Phantom Units, the DERs or the Retention
Component nor any right of the Participant thereunder may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant (or any permitted transferee) other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company, the Partnership and any of their Affiliates.

5

 

--------------------------------------------------------------------------------

 

9.Distribution of Units.  Unless otherwise determined by the Committee or
required by any applicable law, rule or regulation, neither the Company nor the
Partnership shall deliver to the Participant, with respect to any payment
relating to the Phantom Units under the Award, certificates evidencing Units
issued pursuant to this Agreement and instead such Units shall be recorded in
the books of the Partnership (or, as applicable, its transfer agent or equity
plan administrator).  All certificates for any such Units issued pursuant to
this Agreement and all Units issued pursuant to book entry procedures hereunder
shall be subject to such stop transfer orders and other restrictions as the
Company may deem advisable under the Plan or the rules, regulations, and other
requirements of the Securities Exchange Commission, any stock exchange upon
which such Units are then listed, and any applicable federal or state laws, and
the Company may cause a legend or legends to be inscribed on any such
certificates or book entry to make appropriate reference to such
restrictions.  In addition to the terms and conditions provided herein, the
Company may require that the Participant make such covenants, agreements, and
representations as the Company, in its sole discretion, deems advisable in order
to comply with any such laws, regulations, or requirements. No fractional Units
shall be issued or delivered pursuant to the Phantom Units and the Committee
shall determine whether cash, other securities, or other property shall be paid
or transferred in lieu of fractional Units or whether such fractional Units or
any rights thereto shall be canceled, terminated, or otherwise eliminated.

10.Partnership Agreement.  Units issued upon payment of the Phantom Units under
the Award shall be subject to the terms of the Plan and the Partnership
Agreement.  Upon the issuance of Units to the Participant, the Participant
shall, automatically and without further action on his or her part, (i) be
admitted to the Partnership as a Limited Partner (as defined in the Partnership
Agreement) with respect to the Units, and (ii) become bound, and be deemed to
have agreed to be bound, by the terms of the Partnership Agreement.

11.No Effect on Service.  Nothing in this Agreement or in the Plan shall be
construed as giving the Participant the right to be retained in the employ or
service of the Company or any Affiliate thereof.  Furthermore, the Company and
its Affiliates may at any time dismiss the Participant from employment or
consulting free from any liability or any claim under the Plan or this
Agreement, unless otherwise expressly provided in the Plan, this Agreement or
any other written agreement between the Participant and the Company or an
Affiliate thereof.

12.Severability.  If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction, such provision
shall be construed or deemed amended to conform to the applicable law or, if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of this Agreement, such provision
shall be stricken as to such jurisdiction, and the remainder of this Agreement
shall remain in full force and effect.

13.Tax Consultation.  None of the Board, the Committee, the Company nor the
Partnership has made any warranty or representation to Participant with respect
to the income tax consequences that relate to the Award or the transactions
contemplated by this Agreement, and the Participant represents that he or she is
in no manner relying on such entities or their representatives for tax advice or
an assessment of such tax consequences.  The Participant understands that the
Participant may suffer adverse tax consequences in connection with the Phantom
Units, the DERs and the Retention Component granted hereunder.  The Participant
represents that the Participant

6

 

--------------------------------------------------------------------------------

 

has consulted with any tax consultants that the Participant deems advisable in
connection with the Award.

14.Amendments, Suspension and Termination.  Subject to Section 7(a) of the Plan,
the Committee may waive any conditions or rights under, amend any terms of, or
alter this Agreement at any time, provided that no such change, other than
pursuant to Section 7(c) of the Plan, shall materially reduce the rights or
benefits of the Participant without the Participant’s consent.

15.Conformity to Securities Laws.  The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, any and all regulations
and rules promulgated by the Securities and Exchange Commission thereunder, and
all applicable state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Phantom Units,
the DERs and the Retention Component are granted, only in such a manner as to
conform to such laws, rules and regulations.  To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

16.Code Section 409A.  Neither the Award nor any of the payments made pursuant
to this Agreement are intended to constitute or provide for a deferral of
compensation that is subject to Section 409A of the Code, except to the extent
the Participant elects a deferred payment date pursuant to the Election
Form.  To the extent that the Committee determines that the Award or any such
payment is not exempt from (or, if an election is made pursuant to the Election
Form, compliant with) Section 409A of the Code, the Committee may (but shall not
be required to) amend this Agreement or the Election Form, if applicable, in a
manner intended to comply with the requirements of Section 409A of the Code or
an exemption therefrom (including amendments with retroactive effect), or take
any other actions as it deems necessary or appropriate to (a) exempt the Award
or the payments thereunder from Section 409A of the Code and/or preserve the
intended tax treatment of the benefits provided with respect to the Phantom
Units, the DERs and the Retention Component, or (b) comply with the requirements
of Section 409A of the Code.  To the extent applicable, this Agreement and the
Election Form (if any) shall be interpreted in accordance with the provisions of
Section 409A of the Code.  Notwithstanding anything in this Agreement or the
Election Form (if any) to the contrary, to the extent that any payment or
benefit hereunder constitutes non-exempt “nonqualified deferred compensation”
for purposes of Section 409A of the Code, and such payment or benefit would
otherwise be payable or distributable hereunder by reason of the Participant’s
termination of Service, all references to the Participant’s termination of
Service shall be construed to mean a Separation from Service, and the
Participant shall not be considered to have a termination of Service unless such
termination constitutes a Separation from Service with respect to the
Participant.

17.Adjustments; Clawback.  The Participant acknowledges that the Award is
subject to modification and termination in certain events as provided in this
Agreement and Section 7 of the Plan.  The Participant further acknowledges that
the Award and any payments made hereunder shall be subject to the provisions of
any clawback policy that may be adopted as provided in Section 8(o) of the Plan.

18.Successors and Assigns.  The Company or the Partnership may assign any of its

7

 

--------------------------------------------------------------------------------

 

rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and the
Partnership.  Subject to the restrictions on transfer contained herein, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.

19.Governing Law.  The validity, construction, and effect of this Agreement and
any rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of Delaware without regard to its
conflicts of laws principles.

20.Consent to Jurisdiction and Services of Process; Appointment of
Agent.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PARTNERSHIP AGREEMENT,
EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
THE STATE COURTS LOCATED IN THE STATE OF NEW YORK IN NEW YORK COUNTY AND
IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE PHANTOM UNITS OR THE RETENTION AWARD, SHALL BE LITIGATED IN
SUCH COURTS.  EACH PARTY (a) CONSENTS TO SUBMIT HIMSELF, HERSELF OR ITSELF TO
THE PERSONAL JURISDICTION OF SUCH COURTS FOR SUCH ACTIONS OR PROCEEDINGS, (b)
AGREES THAT HE, SHE OR IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL
JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, AND (c)
AGREES THAT HE, SHE OR IT WILL NOT BRING ANY SUCH ACTION OR PROCEEDING IN ANY
COURT OTHER THAN SUCH COURTS.  EACH PARTY ACCEPTS FOR HIMSELF, HERSELF OR ITSELF
AND IN CONNECTION WITH SUCH PARTY’S PROPERTIES, GENERALLY AND UNCONDITIONALLY,
THE EXCLUSIVE AND IRREVOCABLE JURISDICTION AND VENUE OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND
BY ANY NON-APPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH ACTIONS
OR PROCEEDINGS.  A COPY OF ANY SERVICE OF PROCESS SERVED UPON THE PARTIES SHALL
BE MAILED BY REGISTERED MAIL TO THE RESPECTIVE PARTY EXCEPT THAT, UNLESS
OTHERWISE PROVIDED BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT
AFFECT THE VALIDITY OF SERVICE OF PROCESS.  IF ANY AGENT APPOINTED BY A PARTY
REFUSES TO ACCEPT SERVICE, EACH PARTY AGREES THAT SERVICE UPON THE APPROPRIATE
PARTY BY REGISTERED MAIL SHALL CONSTITUTE SUFFICIENT SERVICE.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF A PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW.

21.Headings.  Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

[Signature page follows]




8

 

--------------------------------------------------------------------------------

 

The Participant’s signature below indicates the Participant’s agreement with and
understanding that the Award is subject to all of the terms and conditions
contained in the Plan, in this Agreement, the Grant Notice and in the Election
Form (if any), and that, in the event that there are any inconsistencies between
the terms of the Plan and the terms of this Agreement, the terms of the Plan
shall control.  The Participant further acknowledges that the Participant has
read and understands the Plan, this Agreement and the Election Form (if any),
which contain the specific terms and conditions of the Award.  The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan, this
Agreement, the Grant Notice or the Election Form (if any).

 

SUMMIT MIDSTREAM GP, LLC,
a Delaware limited liability company



By: __________________________________


 

 

 

SUMMIT MIDSTREAM PARTNERS, LP,
a Delaware limited partnership


By:  Summit Midstream GP, LLC
Its:   General Partner

 

 

By:__________________________________


 

“PARTICIPANT”

 

 

____________________________________
[Name]

9

 